SUTIN, Judge (specially concurring). I concur. Taxpayers claim that they did not have a right to claim a refund until they had paid more taxes than were owing. Amicus Curiae point out that the “claims for refund” referred to in § 72-31-40 is a claim for refund of taxes imposed, not taxes paid. Notice of imposition of the tax was given taxpayers when the property tax bill was mailed, so that the taxpayer had more than eight months notice of the tax valuation of the property. The installment payment plan provided by statute is a convenient way for the taxpayers to meet the debt which was incurred in April, 1976; and that the claim for refund is based on this April valuation, not the installments paid.